UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4947


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PATSY GARDNER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00914-PMD-1)


Submitted:   May 31, 2011                     Decided:   June 7, 2011


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole N. Mace III, THE MACE FIRM, Myrtle Beach, South Carolina,
for Appellant. William N. Nettles, United States Attorney, Eric
J. Klumb, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patsy         Gardner        pled        guilty         to       conspiracy       and

embezzlement.        The district court sentenced her to 37 months’

imprisonment, and ordered her to pay restitution.                                She appeals,

challenging       the     adequacy        of        the     district         court's    factual

findings in overruling her objections to sentencing enhancements

for her role in the offense and obstruction of justice.                                       She

also contends that the district court erred by requiring her

personal    injury        settlement       monies           to    be     used    to    pay    her

restitution.      Finding no error, we affirm.

            The      probation          officer           recommended        that      Gardner’s

offense     level        be    increased        by        two     levels      based     on    her

supervisory role in the offense and another two levels based on

her having provided a false statement to the investigators.                                   At

sentencing, Gardner objected to the role enhancement, asserting

that she and her two co-defendants were equal partners in the

scheme.     She also objected to the word “substantially” in the

probation    officer’s          recommendation             that    the     court      apply   the

obstruction         of         justice          enhancement              because         Gardner

“substantially impeded th[e] investigation.”

            The district court ruled that “the role adjustment is

appropriate.”        The court did not make an express ruling on the

obstruction         of        justice      enhancement,                but      adopted       the

recommendations in the presentence report and sentenced Gardner

                                                2
to   37     months’      imprisonment            —    the     bottom         of     the    advisory

Guidelines       range.        The      court         also       ordered      Gardner       to    pay

restitution in the amount of $131,747.10, due immediately.                                         In

the written judgment, the court ordered that restitution be paid

at   $100      per    month    beginning         thirty          days     after      Gardner      was

released from prison.             In the statement of reasons, the district

court checked the box indicating that it “adopts the presentence

investigation report without change.”

               The     district       court          is    required          to     make   factual

findings when ruling on disputed sentencing issues.                                   See Fed. R.

Crim.     P.     32(i)(3)(B)        (providing             that,        at    sentencing,         the

district       court     “must      -    for         any     disputed         portion      of     the

presentence report or other controverted matter - rule on the

dispute     or   determine       that      a     ruling       is    unnecessary”);           United

States    v.     Llamas,      599    F.3d      381,        388     (4th      Cir.    2010)       (“[A]

sentencing court must provide a sufficient explanation of its

rationale in making factual findings to support its calculation

of a defendant’s Guidelines range.”) (internal quotation marks

omitted).        In    making       such    requisite            findings,        “the     district

court may expressly adopt the recommended findings contained in

the presentence report.”                United States v. Morgan, 942 F.2d 243,

245 (4th Cir. 1991).            However, the court “must make clear on the

record that it has made an independent finding and that its

finding        coincides       with        the        recommended            finding       in      the

                                                 3
presentence report.”                Id.; see United States v. Walker, 29 F.3d

908,   912        (4th        Cir.     1994)      (upholding              sentencing        court’s

determination          where    court      merely          overruled      objections        without

specific     findings          but     court      confirmed         in     the    Statement      of

Reasons that it adopted findings in the presentence report).

             Here,        the        district         court       expressly         adopted     the

findings     of    the       presentence        report,           and,    after     hearing    the

argument of the parties as to the applicability of the role

enhancement       for        Gardner,      determined         “the       role    adjustment      is

appropriate.”          In the presentence report, the probation officer

analyzed     the       applicability         of       the     enhancement,          noting     that

Gardner directed her two co-defendants in the commission of the

offense.     She was their supervisor in the office, she directed

or ordered them to issue and cash the misappropriated checks,

and she received a larger share of the total embezzled funds.

We   conclude      that       the    findings         of    the    presentence       report,     as

expressly    adopted           by    the   district          court,       are    sufficient      to

support the role enhancement, and thus we affirm the application

of the enhancement.              See United States v. Kellam, 568 F.3d 125,

147-48 (4th Cir. 2009) (“The court’s ruling regarding a role

adjustment        is     a     factual      determination                reviewed     for     clear

error.”).

             Next,       Gardner        contends           that     the     district        court’s

failure to explicitly rule on her challenge to the obstruction

                                                  4
of   justice      enhancement     requires          vacatur    and     a    remand    for

resentencing.         Gardner’s     objection,          as    it     relates    to    the

obstruction of justice enhancement, was merely to the use of the

word “substantially” to describe the level to which her false

information to the investigators “impeded th[e] investigation.”

At sentencing, Gardner asserted only that she should have been

given another interview to clarify and correct her earlier false

statement.       At no time did Gardner deny having provided a false

statement when initially interviewed by the officials.                           Because

Gardner failed to make a specific objection to the application

of   the    enhancement     and   failed       to   make     any   showing     that    the

enhancement should not apply, the district court was “free to

adopt      the   findings   in    the   presentence           report       without    more

specific inquiry or explanation.”                   United States v. Terry, 916

F.2d 157, 162 (4th Cir. 1990) (“The defendant has an affirmative

duty to make a showing that the information in the presentence

report is unreliable, and articulate the reasons why the facts

contained therein are untrue or inaccurate.”).                       Gardner did not

make the requisite showing; therefore, the district court did

not err in adopting the findings in the presentence report as to

this enhancement.

              Gardner’s final challenge is to the district court’s

determination that a $91,000 personal injury settlement due to

Gardner should be applied to the restitution due.                           She asserts

                                           5
that      the    court        failed      to    consider         her    financial          resources,

projected earnings and other financial obligations.                                        These are

factors         to     be     considered        when       establishing           the     restitution

payment schedule.                 See 18 U.S.C. § 3664(f)(2) (2006).

                 However, with the new information about the $91,000

judgment        Gardner        was      about    to       receive,      the       court    determined

under 18 U.S.C. § 3664(n) (2006), that this money should be paid

in    a   lump        sum.         Section      3664(n)         provides:           “If     a   person

obligated            to     provide      restitution,           or   pay      a    fine,     receives

substantial           resources         from    any       source,      including        inheritance,

settlement, or other judgment, during a period of incarceration,

such      person          shall    be    required          to   apply      the     value     of   such

resources to any restitution or fine still owed.”                                          18 U.S.C.

§ 3664(n).            The district court properly applied this provision

and    directed           that     the    money       be    applied        to     the     restitution

judgment.

                 Accordingly, we affirm Gardner’s sentence, and affirm

the determination that the $91,000 settlement be used to make a

lump sum payment on the restitution debt.                               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                             AFFIRMED



                                                      6